Exhibit Press Release Source: Safeco Corporation Liberty Mutual & Safeco Announce Closing Date for Acquisition by Liberty Mutual Thursday September 18, 06:49 PM Eastern Daylight Time BOSTON, MA & SEATTLE, WA –– Liberty Mutual Group (“Liberty Mutual”) and Safeco Corporation (NYSE: SAF) (“Safeco”) announced that the Washington Office of the Insurance Commissioner (“OIC”) issued a press release earlier today announcing that it had approved Liberty Mutual’s acquisition of Safeco and that the OIC’s order approving the acquisition will be issued on Friday, September 19, 2008.The OIC’s order is the last approval required for Safeco’s acquisition by Liberty Mutual.The acquisition is scheduled to close on Monday, September 22, 2008.Shares of common stock of Safeco will continue trading on the New York Stock Exchange (the "NYSE") through the close of business on Monday, September 22, 2008, and thereafter will be delisted from the NYSE.Under the terms of the merger agreement, Liberty Mutual will acquire all outstanding shares of common stock of Safeco for $68.25 per share in cash.The transaction is not subject to financing contingencies. About
